Mishawndria Freeman v. Annie Pevehouse















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-114-CV

     MISHAWNDRIA FREEMAN,
                                                                         Appellant
     v.

     ANNIE PEVEHOUSE,
                                                                         Appellee
 

From the 77th District Court
Limestone County, Texas
Trial Court # 26,008-A
                                                                                                                
                                                                                                         
CONCURRING OPINION
                                                                                                                

      I concur only in the “alternative holding” set out in the lead opinion.  See Freeman v.
Pevehouse, No. 10-01-114-CV, slip op. at 13-17 (Tex. App.—Waco May 29, 2002, no pet. h.)
(Gray, J., lead opinion).  I agree that the trial court did not abuse its discretion in denying
Freeman’s motion for new trial because it could have concluded that Allstate’s failure to answer
was due to conscious indifference.  See Baker v. Kunzman, 873 S.W.2d 753, 755 (Tex.
App.—Tyler 1994, writ denied).  On this basis, I would affirm the judgment.
 
 
                                                                   REX D. DAVIS
                                                                   Chief Justice

Concurring opinion delivered and filed May 29, 2002
Publish